Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William Sykes appeals the district court’s order denying his motion for post-judgment discovery. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Sykes’ informal brief does not challenge the basis for the district court’s disposition, Sykes has forfeited appellate review of the court’s order. Accordingly, we deny Sykes’ motion for appointment of counsel, deny Sykes’ motion for an eviden-tiary hearing, and affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.